Citation Nr: 1118304	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-34 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) for accrued benefits purposes.  


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967.  The appellant is his widow.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina
FINDING OF FACT

The Veteran's PTSD was productive of serious but not total occupational and social impairment due to symptoms such as depression, recurrent intrusive thoughts, nightmares, occasional panic attacks, poor concentration, and psychomotor retardation.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.1-4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that certain accrued benefits may be payable upon the death of a beneficiary.  Except as otherwise provided, periodic monetary benefits to which a veteran was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due and unpaid for a period not to exceed two years, shall, upon the death of such veteran, be paid to the veteran's surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applications for accrued benefits must be filed within one year after the date of the veteran's death. Id.

This appeal arises out of the appellant's claim for an increased rating for the Veteran's PTSD for purposes of accrued benefits.  The Veteran filed a claim for an increased evaluation for his service-connected PTSD in October 2005.  That claim was denied in an August 2006 rating decision and the current 70 percent evaluation was continued.  The Veteran perfected an appeal of the denial of his claim for an increased rating, however, he died in July 2008 before the appeal reached the Board.  The appellant's claim for accrued benefits was received in August 2008.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Throughout the relevant rating period, the Veteran's PTSD was evaluated as 70 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 70 percent evaluation is warranted for PTSD if the Veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the Veteran's symptoms of PTSD most nearly approximated the criteria associated with the current initial 70 percent rating.  With respect to the schedular criteria, the Veteran did not manifest any of the symptoms associated with a total disability rating under Diagnostic Code 9411.  He consistently denied experiencing hallucinations or delusions, and while poor concentration was noted by the December 2005 and April 2008 VA examiner, there is no evidence that the Veteran manifested disorientation to time and place or loss of memory for names of close relatives, his occupation, or name.  In addition, the Veteran did not demonstrate gross impairment to thought processes or communication; the VA examiners noted psychomotor retardation and sluggishness, but the Veteran was able to communicate effectively and treatment records from the Durham VA Medical Center (VAMC) show that his thought processes were consistently normal.  

The Board also finds that the Veteran did not manifest homicidal or suicidal ideation.  During the December 2005 VA examination, he reported occasionally thinking of harming others when he was irritated, but the examiner found that there was no intent behind the Veteran's thoughts.  The April 2008 VA examiner also specifically found that the Veteran had no homicidal or suicidal ideation.  The Veteran consistently denied homicidal or suicidal ideation while undergoing psychiatric treatment at the VAMC and in June 2005, his VA psychiatrist found that he did not pose a risk to himself or others.  

The Global Assessment of Functioning (GAF) scores are also consistent with PTSD symptoms that were significant but did not result in total impairment.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2010)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The Veteran's scores during the claims period have ranged from 31 (consistent with major impairment in several areas) to 45 (associated with serious symptoms and serious impairment).  Id.  

A veteran is entitled to a 100 percent rating if his or her service-connected PTSD causes total occupational and social impairment, regardless of whether he or she has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  While the clearly demonstrates the Veteran had deficiencies in both occupational and social functioning, the evidence does not establish the presence of total impairment.

The Board finds that the weight of the evidence is against a finding of total occupational and social impairment.  In October 2005, the Veteran's VA psychiatrist determined that the Veteran's PTSD caused total and permanent disability and unemployability.  However, the GAF scores assigned by the VA physician were consistent with major, not total, impairment.  In addition, the April 2008 VA examiner found that the Veteran would have some difficulty dealing with work, but did not find total occupational impairment.  The Veteran's social impairment, while serious, also did not most nearly approximate total.  The VA examiners and treatment records characterized the Veteran as isolated and having major social impairment, but he remained married throughout the claims period and stated that he enjoyed spending time with his grandson.  The Veteran also reported that he enjoyed spending time with friends and occasionally went to church.  The Board therefore finds that the evidence does not establish the presence of total occupational and social impairment at anytime during the applicable claims period.  

Absent a finding of total occupational and social impairment, the criteria for an increased 100 percent evaluation for PTSD are not met.  The Board notes that the Veteran's primary symptoms of PTSD, consisting of nightmares, intrusive thoughts, hypervigilance, occasional panic attacks, psychomotor retardation, mood deficiencies, and depression were contemplated by the 70 percent evaluation in place at the time of his death.  The preponderance of the evidence is therefore against a finding that the Veteran's PTSD most nearly approximated a 100 percent rating.  38 C.F.R. §§ 4.7, 4.21.  As the preponderance of the evidence is against the claim for an increased rating for accrued benefits purposes, reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD was manifested by symptoms such as nightmares, intrusive thoughts, hypervigilance, occasional panic attacks, psychomotor retardation, mood deficiencies, and depression as well as major social and occupational impairment.  These manifestations are specifically contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

Finally, the Board notes that the Veteran was already in receipt of a total disability rating due to individual employability resulting from service-connected disability (TDIU) at the time of his death.  Therefore, a claim for entitlement to TDIU has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability).




ORDER

Entitlement to a rating in excess of 70 percent for PTSD for accrued benefits purposes is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


